Review of Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-14 are all the claims.
2.	Withdrawn Claims 7-12 are joined for examination.
3.	Claims 1-14 are all the claims under examination.

Withdrawal of Objections
Specification/Abstract of Disclosure
4.	That Table 3 in the specification provides the greatest clarification of the properties for the instant claimed invention, the objection is withdrawn.

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
5.	The rejection of Claims 1, 3-6 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.


REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: the VL kappa 1 subgroup is represented by the FR1-FR4 of the sequence of SEQ ID NO:48 for the clone HVLP324 VL as shown in Figure 7 A and Table 3 showing the properties for the instant claimed framework cassette with demonstration of its solubility (monomer) and non-aggregating properties:

    PNG
    media_image1.png
    423
    561
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Claims 1-14 are in condition for allowance.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643